Citation Nr: 1208421	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  00-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Harold W. Youmans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served in the District of Columbia Air National Guard from February 1959 to February 1963, including a period of active duty from October 1961 to August 1962.  After release from active duty he continued to serve in the Reserve Component (Air National Guard and Air Force Reserve) until February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request to reopen a previously-denied claim.

Historically, the Board denied reopening the claim in a decision issued in May 2001.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in March 2003 vacating the Board's decision.  In May 2004 the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's Order and returned the case to the Court for reconsideration.  In July 2004 the Court issued another order that again vacated the Board's May 2001 decision.  The VA appealed once again to the Federal Circuit, but the case was withdrawn in March 2008 because the issue on appeal (VA's duty to assist) was identical to the recently-decided case of Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2008), which held that any error in duty-to-assist should be presumed prejudicial and that VA has the burden to rebut the presumption.  The Federal Circuit's Sanders precedent was subsequently overturned by the United States Supreme Court in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), which held that prejudice is determined on a case-by-case basis and is not presumed, but prior to the Supreme Court's ruling in Sanders the Court issued a Mandate in June 2008 that returned the case to the Board for actions directed in the Court's July 2004 Order; ensure compliance with the Veterans Claims Assistance Act. 

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in June 2009.  A transcript of the hearing is of record.
 
When this case was last before the Board in November 2008 it was remanded to the RO for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for a left shoulder disorder was denied by the RO in a rating decision in August 1979; the Veteran was notified of the decision but did not appeal.

2.  Evidence added to the file since August 1979 is cumulative or redundant of the evidence previously of record or is not so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for residuals of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted in the Introduction, adjudication of the merits of this case has for years been deferred pending the question of whether VA has satisfied the duties to notify and assist.  For the reasons below, the Board finds those duties have been satisfied at this point.

The rating decision on appeal was issued prior to the enactment of the VCAA.  In December 2008, during the course of the appeal and in response to instructions in a remand by the Board, the RO sent the Veteran a letter advising him that to establish service connection the evidence must show an injury in service or a disease that began in or was made worse during military service, or an event causing an injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in service.  The letter also advised him of the effective-dates and disability-rating elements of a claim for service connection, thereby satisfying the elements cited in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, a letter in November 2010 advised the Veteran of the reason his claim for service connection was previously denied and the evidence that would be required to reopen the claim, thereby satisfying the elements cited in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although full VCAA notice was not provided until after the initial adjudication of the claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice as cited above, and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record as shown in the Supplemental Statement of the Case (SSOC) in November 2011.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Turning to the duty to assist, the Veteran's representative argues that VA has not satisfied its duty to assist because there may be extant treatment records that document an injury while the Veteran was serving in the Reserve Component in the late 1960s; he particularly argues that the RO should pursue additional inquiries through the National Archives and Records Administration (NARA) and various other unnamed repositories.  However, the RO has already diligently pursued treatment records from the Air Reserve Personnel Center and Air National Guard (both at national level and at unit level) and has obtained negative responses.  The Veteran asserted treatment at a private hospital (Prince George's Hospital Center) in the 1960s, but that hospital cannot document any treatment prior to July 1976.  Similarly, Social Security Administration (SSA) disability records and treatment records from the Washington VA Medical Center are on file but do not show any shoulder treatment prior to the 1980s.  As noted below, Reserve Component personnel records are on file, and disprove that the Veteran was on active duty when he asserts, or that he was injured while performing military duty.  VA as no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran has been afforded a hearing before the RO's DRO, and he has been advised of his entitlement to a hearing before the Board but has not requested such a hearing.  Remand for medical examination is not for consideration unless the claim is reopened.  The Board is unaware of any existing outstanding evidence that should be obtained before the claim is adjudicated.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Court has held that an error in the adjudicative process is not prejudicial unless it "affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds the duties to notify and assist have been satisfied and the appeal may accordingly now be adjudicated without prejudice to the Veteran.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current definition of new and material evidence, codified at 38 C.F.R. § 3.156(a) (2011), applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to the appellant's claim to reopen, which was received before that date.  

Under the criteria applicable in this case, new and material evidence is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held that the prior holdings in Justus and Evans that the credibility of the evidence is to be presumed was not altered by the Federal Circuit decision in Hodge.

Evidence and Analysis

In essence, the claim was denied based on the RO's determination that the Veteran's left shoulder injury is not shown to have been incurred during active service.  The Veteran has attempted to reopen the claim by showing that at the time of his shoulder injury he was on active service with the Air National Guard.  

The RO originally denied the claim by rating decision in August 1979, noting that service treatment records (STRs) including discharge examination were negative for any complaints or treatment related to a left shoulder condition.  Evidence of record at the time of the decision included the Veteran's claim for service connection, STRs relating to the period January 1959 through October 1962 (Air National Guard and active duty), and VA outpatient treatment records in November 1975 and January 1976 that are silent in regard to any current left shoulder complaints.

The Veteran was advised of the denial of service connection by letter dated in August 1979.  He did not appeal.  The August 1979 decision is accordingly final.  38 C.F.R. § 20.302.

The Veteran submitted his instant request to reopen the claim in August 1998, asserting injury during Reserve or National Guard service.  He asserted having been treated at the time of the injury at Prince George's General Hospital (PGGH).

The RO requested treatment records from PGGH from 1961 through 1965 (the period cited by the Veteran); in response PGGH provided treatment records from July 1976 showing treatment for left posterior shoulder fracture-dislocation suffered recently during alcohol-related convulsions.  There is no indication in these PGGH records that the Veteran had been previously treated at PGGH or that he had a history of shoulder problems prior to July 1976.

The file contains treatment records from Washington VA Medical Center (VAMC) dated in March 1998 and showing history of left total shoulder replacement more than 20 years previously (i.e., some time prior to March 1978) and also showing current impression of loose prosthesis.  In a March 1998 VA orthopedic treatment note the Veteran reported placement of an artificial humeral head in 1981, and in a September 1998 VA psychiatric evaluation the Veteran endorsed having had a left shoulder replacement in 1971.  Nothing in these treatment records alludes to a shoulder injury prior to the 1970s.

A VA orthopedic surgery note dated in February 2000 states a history of left shoulder fracture in the late 1970s, unsuccessfully repaired by internal wire fixation, and subsequent total shoulder replacement in 1981.  Of note, these dates are well outside the Veteran's documented service dates (active service ending in August 1962 and Reserve Component service ending in February 1965).
 
The RO obtained the Veteran's Social Security Administration (SSA) disability file, showing that an SSA decision in June 2001 granted disability benefits for chronic venous insufficiency (primary diagnosis) and for frozen left shoulder, seizure disorder and hypothyroidism (secondary diagnoses).  SSA medical records relating to the left shoulder note shoulder replacement surgery in 1981 but are silent in regard to any earlier left shoulder disorder.  In September 2000 and April 2001 the Veteran reported to examining physicians that he injured his left shoulder in service in the 1960s, but this is essentially duplicative of similar assertions elsewhere of record.

In December 2008 the RO received personnel records related to the Veteran's Reserve Component service that were not previously of record.  These records show the Veteran transferred from the Air National Guard to the Air Force Reserve in February 1963 and was discharged from the Air Force Reserve in February 1965.  The new records show no indication of any period of active duty after August 1962.  Further, the records do not include any line of duty (LOD) determination, light duty or convalescent status, or any other indication of an injury that may have occurred while performing active duty for training (ADT) or inactive duty for training (IDT) as part of unit activities.   

The Veteran testified before the DRO in June 2009 that he injured his left shoulder in 1965 while performing active duty in the District of Columbia Air National Guard.  The Veteran testified that he was serving as a firefighter and had a slip-and-fall accident that caused him to "mess up" his shoulder; he chose not to go to the base hospital but instead went to PGGH, where he had surgery to wire the shoulder.    

On review of the new evidence above, received since August 1979, the Board can find nothing therein that is so significant it must be considered in order to fairly decide the merits of the claim.  The claim was originally denied because the evidence then of record did not show a shoulder injury in service, and the new evidence does not show such an injury.  While the Veteran has refined some details about the circumstances of his claimed injury that were not previously of record (including an approximate date of 1965), there continues to be no documentation of a left shoulder disorder prior to the mid-1970s and no documentation that the Veteran was actually on active duty at the time of the alleged injury.  In fact, the new evidence tends to show the Veteran was not on active duty during the period in which he asserts he was injured.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for residuals of a left shoulder injury has not been received, and the rating decision of August 1979 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  

ORDER

As new and material evidence has not been received, reopening of the claim for service connection for residuals of a left shoulder injury is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


